
	

114 HR 1621 RH: To modify the boundary of Petersburg National Battlefield in the Commonwealth of Virginia, and for other purposes.
U.S. House of Representatives
2015-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 436
		114th CONGRESS
		2d Session
		H. R. 1621
		[Report No. 114–562, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2015
			Mr. Forbes (for himself and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		May 11, 2016Additional sponsors: Mr. Beyer and Mrs. Comstock
			May 11, 2016
			Reported from the Committee on Natural Resources with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		May 11, 2016The Committee on Armed Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on March 25, 2015
			
		
		A BILL
		To modify the boundary of Petersburg National Battlefield in the Commonwealth of Virginia, and for
			 other purposes.
	
	
		1.Petersburg national battlefield boundary modification
 (a)In generalThe boundary of the Petersburg National Battlefield is modified to include the land and interests in land as generally depicted on the map titled Petersburg National Battlefield Proposed Boundary Expansion, numbered 325/80,080, and dated March 2016. The map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
			(b)Acquisition of properties
 (1)AuthorityThe Secretary of the Interior (referred to in this section as the Secretary) is authorized to acquire the land and interests in land, described in subsection (a), from willing sellers only, by donation, purchase with donated or appropriated funds, exchange, or transfer.
 (2)Technical amendmentSection 313(a) of the National Parks and Recreation Act of 1978 is amended by striking twenty-one and inserting twenty-five. (c)AdministrationThe Secretary shall administer any land or interests in land acquired under subsection (b) as part of the Petersburg National Battlefield in accordance with applicable laws and regulations.
			(d)Administrative jurisdiction transfer
 (1)In generalThere is transferred— (A)from the Secretary to the Secretary of the Army administrative jurisdiction over the approximately 1.170-acre parcel of land depicted as Area to be transferred to Fort Lee Military Reservation on the map described in paragraph (2); and
 (B)from the Secretary of the Army to the Secretary administrative jurisdiction over the approximately 1.171-acre parcel of land depicted as Area to be transferred to Petersburg National Battlefield on the map described in paragraph (2).
 (2)MapThe land to be exchanged is depicted on the map titled Petersburg National Battlefield Proposed Transfer of Administrative Jurisdiction, numbered 325/80,801A, dated March 2016. The map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
 (3)Conditions of transferThe transfer of administrative jurisdiction under paragraph (1) shall be subject to the following conditions:
 (A)No reimbursement or considerationThe transfer shall occur without reimbursement or consideration. (B)ManagementThe land transferred to the Secretary under paragraph (1) shall be included within the boundary of the Petersburg National Battlefield and administered as part of that park in accordance with applicable laws and regulations, and the land transferred to the Secretary of the Army shall be excluded from the boundary of the Petersburg National Battlefield.
					
	
		May 11, 2016
		Reported from the Committee on Natural Resources with an amendmentMay 11, 2016The Committee on Armed Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
